DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/24/2021.
Applicant's election with traverse of Group I and Species A, in the reply filed on 03/24/2021 is acknowledged.  The traversal is on the ground(s) that the Species restriction was improper.
This is not found persuasive because Species A-F have mutually exclusive characteristics for each identified species:
Species A and Species B are both the only gas sensor embodiments configured in a flip chip configuration while not coupled to a second chip.
Species A (Figure 3) is the only gas sensor embodiment wherein the silicon nitride layer (8) does not extend the whole width of the substrate, and the only flip chip configured gas sensor not coupled to a second chip, wherein the recess (50) does not extend below the polysilicon electrodes (5).
Species B (Figure 4) is the only flip chip configured gas sensor not coupled to a second chip, wherein the polysilicon electrodes (5) are located vertically within the MOX sensing layer (7) and the silicon nitride layer (8) is formed deeper in the dielectric layer (3) than the polysilicon electrodes (5).
Species C and Species D are both the only gas sensor embodiments coupled to a second chip such as an ASIC (11).
Species C (Figure 5) is the only gas sensor embodiment coupled to a second chip, wherein a substantial part of the MOX gas sensing material (7) is underneath or below the polysilicon electrodes.
Species D (Figure 6) is the only gas sensor embodiment coupled to a second chip, wherein the MOX gas sensing material (7) is only formed in the spacing between the polysilicon electrodes, and not below the polysilicon electrodes (5).
Species E and Species F are both the only gas sensor embodiments configured in a non-flip chip configuration
Species E (Figure 8) is the only gas sensor embodiments configured in a non-flip chip configuration, wherein the polysilicon electrodes (5) are configured to directly contact the MOX gas sensing material (7), and the heater (2) is embedded in the dielectric layer (3) and under the silicon nitride layer.
Species F (Figure 9) is the only gas sensor wherein the polysilicon electrodes (5) are configured in a ring formation, and the heater (2) is 
Therefore, with the election of Species A, as disclosed in Figure 3, the Applicants have elected a gas sensor embodiment comprising a flip chip configuration while not coupled to a second chip.  Wherein the silicon nitride layer (8) does not extend the whole width of the substrate, the recess (50) does not extend below the polysilicon electrodes (5), and the heater (2) and heater tracks (23) are embedded and fully enclosed by the dielectric layer (3).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10, 12-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 3 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 4 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 5 recites the limitation "the interdigitated structures" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the plurality of interdigitated structures” is one way to resolve the indefiniteness issues.
Claim 5 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a distance” is one way to resolve the indefiniteness issues.
Claim 6 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 7 recites the limitation "the polysilicon electrodes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 10 recites the limitation "the polysilicon electrodes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 12 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 13 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 14 recites the limitation "the polysilicon electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “the one or more polysilicon electrodes” is one way to resolve the indefiniteness issues.
Claim 16 recites the limitation "the same chip" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The Applicants are advised, amending the limitation to recite “a single chip” is one way to resolve the indefiniteness issues.
Appropriate corrections are required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (EP 2762865 A1, cited in IDS filed 02/10/2020), in view of Yan et al. (An experimental study on high-temperature metallization for micro-hotplate-based integrated gas sensors).
Regarding claim 1, Mayer discloses a gas sensing device (Fig., see: chemical sensor 1) comprising;
a substrate (see: substrate layer 2) comprising an etched cavity portion (see: well 5) and a substrate portion (see: remainder of substrate layer 2);
5a dielectric layer disposed on the substrate (see: sensing layer 3; [0018], see: made of a dielectric material such as silicon oxide or silicon nitride), wherein the (see: membrane 6), wherein the dielectric membrane is adjacent to the etched cavity portion of the substrate (see: membrane 6 is adjacent to well 5),
a heater located within the dielectric layer (see: heater 8);
a material for sensing a gas (see: gas-sensitive film 7); and
10one or more electrodes coupled with the material for sensing a gas (see: electrodes 9, contact leads 15).
Mayer does not explicitly disclose the material composition of the analogous electrodes, wherein the material comprises polysilicon.
Yan teaches an analogous micro-hotplate based gas sensor comprising sensing electrodes and heating electrodes consisting of phosphorous doped polysilicon insulated by a dioxide dielectric layer (Fig. 1; pg. 2-3/ 2. Integrated gas sensor with micro-hotplate).  It would have been obvious to one having ordinary art, before the effective filing date of the claimed invention, to select phosphorous doped polysilicon as the material for the electrodes in the device disclosed by Mayer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It would also be obvious to one of ordinary skill in the art to obtain the details of the electrode missing from the primary reference by using a literature search, or other known references such as Yan.
Regarding claim 2, modified Mayer further discloses the polysilicon electrodes are configured to measure a resistance of the material for sensing a gas (Mayer: Fig., see: electrodes 9 in direct contact with gas-sensitive film 7).
 the polysilicon electrodes are highly doped (Yan: pg. 2-3/2. Integrated gas sensor with micro-hotplate, see: the heating resistor and temperature sensor consist of phosphorus doped polysilicon insulated by dioxide dielectric layer).
Regarding the method limitations recited in claim(s) 6 the examiner notes that even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
Regarding claim 7, modified Mayer further discloses at least one of the polysilicon electrodes is in direct contact with the material for sensing a gas (Mayer: Fig., see: electrodes 9 in direct contact with gas-sensitive film 7).
Regarding claim 8, modified Mayer further discloses the device comprises a flip- chip configuration (Mayer: Fig., see: contact pads 10 on the back surface 2.2).
Regarding claim 9, modified Mayer further discloses the heater comprises a CMOS material, and optionally wherein the CMOS material is any of polysilicon, platinum, titanium, tungsten, or a combination of these (Mayer: Fig., see: heater 8; Yan: pg. 2-3/2. Integrated gas sensor with micro-hotplate, see: the heating resistor and temperature sensor consist of phosphorus doped polysilicon insulated by dioxide dielectric layer).
Regarding claim 10, modified Mayer further discloses the heater is formed underneath the polysilicon electrodes (Mayer: Fig., see: heater 8 is underneath electrodes 9).
 the dielectric membrane comprises an etched recess portion, and 10wherein the material for sensing a gas is located within the etched recess portion of the dielectric membrane (Mayer: Fig., see: recess in the front surface 3.1 of the sensing layer 3 where the gas-sensitive film 7 is disposed).
Regarding claim 12, modified Mayer further discloses the polysilicon electrodes comprise a first polysilicon layer, and wherein the heater comprises a second 15polysilicon layer (Mayer: Fig., see: electrodes 9, heater 8; Yan: pg. 2-3/2. Integrated gas sensor with micro-hotplate, see: the heating resistor and temperature sensor consist of phosphorus doped polysilicon insulated by dioxide dielectric layer).
Regarding claim 13, modified Mayer further discloses the polysilicon electrodes comprise a first polysilicon layer and a second polysilicon layer (Mayer: Fig., see: electrodes 9, contact leads 15; Yan: pg. 2-3/2. Integrated gas sensor with micro-hotplate, see: the heating resistor and temperature sensor consist of phosphorus doped polysilicon insulated by dioxide dielectric layer).
Regarding claim 16, while modified Mayer discloses the gas sensing device according to claim 1, modified Mayer does not explicitly disclose a gas sensor array assembly comprising an array of a plurality of the gas sensing devices, wherein the plurality of devices are formed on the same chip.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to incorporate additional gas sensors into the device disclosed by modified Mayer in order to provide for additional redundancies and provide for a plurality of sensor responses which would help diagnose any sensor 
With regards to the plurality of gas sensors being formed on the same chip, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been led by the applied references to forgo use of separate modules, along with their function and benefit, where doing so is technically feasible and would reduce cost.  See In re Thompson, 545 F.2d 1290, 1229, 188 USPQ 365, 367 (CCPA 1976).

Claims 4, 5, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer et al. (EP 2762865 A1, cited in IDS filed 02/10/2020), in view of Yan et al. (An experimental study on high-temperature metallization for micro-hotplate-based integrated gas sensors), as applied to claim 1 above, in further view of Vergara et al. (An alternative global feature extraction of temperature modulated micro-hotplate gas sensors array using an energy vector approach).
Regarding claims 4 and 5, modified Mayer does not explicitly disclose the polysilicon electrodes 20comprise a plurality of interdigitated structures, wherein a width of at least some of the interdigitated structures and/or the distance between adjacent interdigitated structures within the plurality of interdigitated structures have submicrometre 25dimensions.
Vergara teaches an analogous micro-hotplate gas sensor comprising a plurality of interdigitated electrodes (Fig. 1), wherein the electrodes are 0.3 µm thick (pg. 354/3.1. Sensor fabrication).  It would have been obvious to one having ordinary skill in the art to configure the electrodes in the device disclosed by modified Mayer, to have a 0.3 µm thick interdigitated configuration, as taught by Vergara, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It would also be obvious to one of ordinary skill in the art to obtain the details of the electrode missing from the primary reference by using a literature search, or other known references such as Vergara.
Regarding claim 14, modified Mayer does not explicitly disclose the polysilicon electrodes comprise: a first pair of electrodes comprising interdigitated electrodes, and a second pair of electrodes interleaving between the first pair of electrodes.
Vergara teaches an analogous micro-hotplate gas sensor comprising a plurality of pairs interdigitated electrodes (Fig. 1).  It would have been obvious to one having ordinary skill in the art to configure the electrodes in the device disclosed by modified Mayer, into a plurality of pairs of interdigitated, as taught by Vergara, as such 
Regarding limitations recited in claim 15 which are directed to a manner of operating the disclosed gas sensing device, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/           Primary Examiner, Art Unit 1797